DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US 5,685,668 A) in view of Bloomquist et al. (US 5,999,865 A).
Justice ‘668 (Justice) discloses a method comprising:
designating a preferred excavation dimension (col. 4, lines 25-27) for a first location; and
excavating the ground at the location with a digging attachment (14) carried by a self- propelled work machine (12), the position of the digging attachment being denoted by an excavating dimension (14).

Justice teaches all limitations of the claimed methods with the exception(s) addressed below.
Regarding claims 1, 6, 11, 18 and 19, Justice fails to teach the use of scanning devices.  Bloomquist et al. ‘865 (Bloomquist) discloses a method of guiding underground vehicles comprising the steps of using one or more scanning devices (col. 2, lines 31-32) to collect imaging data from areas at and around a location and, using the imaging data, positioning a vehicle such that its position matches a preferred excavated path.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Justice such that it would have included the use of one or more scanning devices as suggested by Bloomquist.  One having ordinary skill would have been motivated to make the modification to provide means for guiding the digging attachment during operation.
Regarding claims 10 and 12, in the combination of Justice and Bloomquist, Bloomquist teaches placing one or more visual markers (i.e., nodes) along a path (a system map) and capturing the location of the one or more visual markers in the image data.
Regarding claim 13, in the combination of Justice and Bloomquist, the image data of Bloomquist comprises captured frame-to-frame optical flow data (per disclosure of “camera” in col. 5, lines 51-55).
Regarding claim 14, in the combination of Justice and Bloomquist, Justice further teaches a hydraulic system a hydraulic system, providing power for translation of the work machine and uncovering of the excavation by the trencher boom; monitoring the hydraulic system pressure; and adjusting the speed of translation of the work machine in response to the hydraulic system pressure (col. 2, lines 42-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tm/
03 December 2022